DETAILED ACTION

Claim Status
Claims 1-5 is/are pending.
Claims 1-5 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• LETTOW ET AL (US 2011/0135884),
		or
	• MAJUMDAR ET AL (US 2015/0079863),
		or
	• TANAKA ET AL (US 4,801,491).
 	LETTOW ET AL ‘884 discloses electrically conductive fabric laminates comprising: 
(i) a fabric or textile substrate; and 

(ii) a conductive film layer comprising a polymeric material (e.g., polyester, such as polyethylene terephthalate, polybutylene terephthalate, etc.) and a conductive component (e.g., carbonaceous material (e.g., carbon black, etc.), wherein the conductive film layer has a typical thickness of at least 2 nm (e.g., 1-200 microns, etc.).

The fabric laminates can be used to form protective clothing. (LETTOW ET AL ‘844, entire document, e.g., paragraph 0022, 0056, 0059, 0081, 0084, 0095, 0098-0100, 0108, etc.)
 	MAJUMDAR ET AL ‘863 discloses antistatic fabric laminates comprising: 
(i) a fabric substrate; and 

(ii) an antistatic layer comprising a polymer binder (e.g., polyester, etc.) and a conductive component (e.g., conductive carbon particles, such as carbon black, 

The fabric laminates can be used to form protective clothing. (MAJUMDAR ET AL ‘863, entire document, e.g., paragraph 0015-0016, 0022-0023, 0028-0029, 0035, 0040, 0042, 0050, 0053, 0084, 0086, 0091-0094, etc.)
 	TANAKA ET AL ‘491 discloses fabric laminates comprising: 
(i) a cloth substrate; and 

(ii) a biaxially oriented polyester film, with a typical thickness of 12-125 microns, wherein the film further optionally contain pigments (e.g., carbon black, etc.)

(TANAKA ET AL ‘491, entire document, e.g., line 64, col. 1 to line 13, col. 2; line 12-40, col. 4; etc.)
	Regarding claims 1-4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a polyester layer containing carbon black to a fabric or textile substrate in order to provide the laminated fabric or textile with antistatic properties (LETTOW ET AL ‘884; MAJUMDAR ET AL ‘863) and/or to provide desired coloration (TANAK ET AL ‘491).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• LETTOW ET AL (US 2011/0135884),
		or
	• MAJUMDAR ET AL (US 2015/0079863),
 		as applied to claims 1-4 above,
	and further in view of BOISSE ET AL (US 5,043,209).

 	BOISSE ET AL ‘209 discloses that it is well known in the art to incorporate a clothing liner in protective clothing in order to absorb perspiration and/or provide comfort. (line 5-16, 26-32, col. 1; etc.)
 	Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least partially bond a body-facing inner clothing or garment liner as disclosed in BOISSE ET AL ‘209 to the laminated fabrics of LETTOW ET AL ‘884 (or MAJUMDAR ET AL ‘863) in order to provide improved perspiration absorption and/or comfort, while minimizing undesirable shifting or bunching of the liner during usage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	RITTER (US 2010/0206863) and FUKUI ET AL (US 4,715,235) and FOSS (US 2009/0206067) and XING (US 2016/0039189) disclose fabrics coated with a polyester-based layer containing carbon black.
 	HANSEN (US 3,809,077) discloses fabrics laminated to polyester films.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 26, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787